Citation Nr: 1230948	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for spinal meningitis.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1968 to June 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a December 2008 rating decision, the RO, (1) granted service connection for bipolar disorder with an evaluation of 70 percent effective April 16, 2008; (2) denied service connection for PTSD; (3) denied the claim to reopen service connection for spinal meningitis; and (4) found that a December 1970 rating decision did not contain clear and unmistakable error (CUE) in its denial of service connection for residuals of spinal meningitis.  The Veteran perfected an appeal to the December 2008 denial of service connection for residuals of spinal meningitis and the effective date assigned for service connection for bipolar disorder.  

In a December 2010 decision, the Board affirmed the RO's denial of the application to reopen a service connection claim for spinal meningitis, and denied an earlier effective date for service connection for bipolar disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In a March 2012 memorandum decision, the Court vacated that part of the December 2010 Board decision that determined that new and material evidence had not been submitted sufficient to reopen a service connection claim for spinal meningitis, and remanded it for further proceedings consistent with the Court's decision, and affirmed the Board's denial of an earlier effective date for service connection for bipolar disorder.  The case is once again before the Board for review.

Historically, the RO denied service connection for spinal meningitis and histoplasmosis in a prior December 1970 rating decision.  As a preliminary matter, and in accordance with the Court's holdings in the March 2012 memorandum decision, the Board will address the issue of finality in the December 1970 rating decision.  

The Board finds that finality had not attached to the December 1970 rating decision which denied service connection for spinal meningitis and histoplasmosis.  Before February 1990, the RO was not required by statute to provide claimants notice of the reasons for its decisions.  See 38 U.S.C.A. § 5104; Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  However, the applicable regulation in effect at the time of the December 1970 rating decision provided: The claimant will be notified of any decision affecting the payment of benefit or disallowance of a claim.  Notice will include the reason for the decision, the claimant's right to initiate an appeal by filing a notice of disagreement, and the time limits within which such notice must be filed.  38 C.F.R. § 3.103(e) (1970).  A federal agency must follow its own regulations as long as they are in force.  See Vitarelli v. Seaton, 359 U.S. 535, 539-40 (1959); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (Board not free to ignore regulation adopted by VA); see also Snyder v. Principi, 15 Vet. App. 285, 291 (2001).  Accordingly, the RO in 1970 was required to provide to claimants adequate notice of its decisions, and an RO decision was not final until a claimant received such notice.  See Best v. Brown, 10 Vet. App. 322 (1997).  

In this case, the record shows that the Veteran submitted a VA Request for Change of Address form, indicating a change of address from Portland, Oregon to Marion, Indiana.  This form was received by the RO on November 12, 1970.  The RO denied the Veteran's claim for service connection in December 1970, he was notified of that decision in a January 1971 letter sent to his Portland, Oregon address.  That notification letter was returned to the RO later that month; both the letter and the mailing envelope are of record.  For these reasons, the Board finds the Veteran did not receive adequate notice of the December 1970 decision which denied service connection for spinal meningitis and histoplasmosis, and finality had not attached to that decision.

The Veteran a filed a claim for service connection for spinal meningitis in April 2008.  As the Board has noted above, this claim was denied in December 2008, and the Veteran has perfected his appeal as to service connection for spinal meningitis.  As such, the December 1970 RO rating decision, which denied service connection for spinal meningitis, is the subject of a timely appeal.  The Board has accordingly recharacterized the present claim to reopen service connection for spinal meningitis, as a claim of entitlement to service connection.  As the Board is remanding the present appeal for further development, the Board finds that the Veteran has not been prejudiced by the recharacterization of the issue on appeal.  

The Veteran submitted a May 2008 claim alleging CUE in denying service connection for residuals of spinal meningitis within a December 2007 rating decision.  The Board finds that, while the Veteran made assertions as to "proof of CUE" in a February 2009 notice of disagreement, because the December 1970 rating decision was not final at the time of his allegation of CUE, it is not the appropriate subject of a motion for revision or reversal on the basis of CUE. Motions for CUE can only be brought against final decisions.  38 C.F.R. § 3.104(a) (2011); see also 38 U.S.C.A. § 7105(c) (West 2002).  Accordingly, the Board finds that the Veteran's claim of CUE is moot. 

The December 1970 RO rating decision also denied service connection for histoplasmosis.  The December 1970 decision, as discussed above, was not final at that time the Veteran submitted a December 2009 informal applicatoin to reopen his service connection claim for histoplasmosis.  A February 2010 VCAA notice letter informed the Veteran that his claim for histoplasmosis was previously denied in a January 1971 [sic] rating decision.  Thereafter, the RO issued an April 2010 rating decision which denied the claim to reopen service connection for histoplasmosis, noting the prior December 1970 denial.  Consequently, the Board finds that the Veteran clearly had notice of the prior December 1970 denial of service connection for histoplasmosis, as of the time of the April 2010 rating decision, and this cured any defect in the mailing of that notice.  See Clark v. Principi, 15 Vet. App. 61, 63 (2001); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992); see also, Hauck v. Brown, 6 Vet. App. 518, 519 (1994) (per curiam) (holding that where appellant did not receive notice of denial prior to September 1988 letter, the one-year period within which to file an notice of disagreement did not begin to run until, at earliest, the date of the September 1988 letter).  The Veteran not filed a notice of disagreement to the denial of service connection for histoplasmosis within one year of the April 2010 rating decision.  Additionally, the Veteran withdrew the claim for service connection for histoplasmosis via an April 5, 2010 letter, received prior to the date in which the April 2010 rating decision was mailed.  For these reasons, the Board finds that the claim of entitlement to service connection for histoplasmosis is final, and is not currently before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

The Veteran has reported that he received treatment for spinal meningitis at the Martin Army Hospital in Fort Benning, Georgia between February 1969 and April 1969.  He reported that was in a coma in the hospital, and his condition was of such severity that his parents were summoned to the hospital.  He submitted statements from his two sisters in support of this contention.  The Board finds, therefore, that the RO should request any outstanding records of hospitalization for the Veteran from the Martin Army Hospital.  The Board notes in this regard that service treatment records have been obtained and appear to be complete; thus, any records of outstanding hospitalization would be filed by the facility itself.  Such records if available should be associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

As noted above, the Veteran reported treatment for spinal meningitis in service.  He also submitted lay evidence from his sisters in which they state that they witnessed the Veteran's parents being summoned to the Martin Army Hospital because the Veteran was in a coma with meningitis.  Service treatment records also note a history of spinal meningitis at separation.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to address, based on examination of the Veteran and on the available evidence of record, to identify any current diagnosed disabilities that may be etiologically related to claimed spinal meningitis in service.

After all development has been completed, the RO should adjudicate the Veteran's claim for service connection on the merits.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any hospitalization records for the Veteran from the Martin Army Hospital in Fort Benning, Georgia dated between February 1969 and April 1969.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  Thereafter, the RO/AMC should refer the case for a VA examination in the appropriate specialty to address the etiology of the claimed spinal meningitis.  The claims folder must be made available to the examiner for review.  The examiner should review the entire claims file, to include the Veteran's service treatment records and any additional records obtained on remand.  All tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail.  

The VA examiner should render an opinion as to the following:

A).  Based on all available evidence, is it at least as likely as not that spinal meningitis was incurred during service?  

B).  If so, identify any current diagnoses manifested by the Veteran pertaining to the claimed spinal meningitis in service, or residuals thereof; and 

C).  For each identified diagnosis, is at least as likely as not that such disability is related to the claimed spinal meningitis in service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved. 

3.  After all development has been completed, the RO/AMC should adjudicate the Veteran's claim for service connection for spinal meningitis on the merits based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

